Detailed Action
This office action is in response to after final amendments filed on 01/04/2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 31-60 are pending. 
Claims 31-60 are allowed. 

Applicant’s Response
In Applicant's Response dated 01/04/2021, Applicant amended claims 31-32, 34-35, 38-51, and 57-60, and submitted terminal disclaimer. 
In light of applicant’s amendments/remarks and/or submission of terminal disclaimer, all double patenting type rejections set forth previously are withdrawn.  

Allowable Subject Matter
The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that independent claims 31, 57, and 60 are allowable in light of the prior art made of record.
Accordingly, claims 31-60 are allowed.

Reasons for Allowance
The following is an examiner's statement of reason for allowance:

Additional reasons for allowance can be found in applicant’s response dated 06/0/2020 (pages 20-22). 
Accordingly, claims 31-60 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA AMIN whose telephone number is (571)270-3181. The examiner can normally be reached on Monday to Thursday, 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached at 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144